Title: To Thomas Jefferson from William C. C. Claiborne, 27 June 1806
From: Claiborne, William C. C.,Hall, Dominic A.
To: Jefferson, Thomas


                        
                            Sir
                            
                            New OrleansJune 27. 1806.
                        
                        A certain Muntford Perryman has been convicted before the District Court for the District of Orleans, of
                            passing conterfeit Notes of the Bank of the United States, knowing them to be counterfeit, and was thereupon sentenced to
                            imprisonment for three years.
                        Under an impression that the said Perryman is a fit object of mercy, we cannot refrain from soliciting in his
                            behalf, your Pardon. The inclosed papers, addressed to the undersigned by the brother of the Prisoner, will acquaint you
                            with some of the circumstances which recommend him to mercy.
                        We have the honor to remain, with sentiments the most respectful, Sir, Your Mo. obt. Servts.
                        
                            William C. C. Claiborne
                            
                            Dom: A: Hall
                            
                        
                        
                            Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                            Aug. 8. 06.
                        
                    